989 F.2d 491
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.CAMBRIDGE TITLE COMPANY, a Maryland Corporation;  Henry I.Louis, Plaintiffs-Appellants,v.TRANSAMERICA TITLE INSURANCE COMPANY, A CaliforniaCorporation, Defendant-Appellee.
No. 92-1709.
United States Court of Appeals,Fourth Circuit.
Argued:  February 1, 1993Decided:  March 15, 1993

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Harvey, II, Senior District Judge.  (CA-90-1455-H)
Benjamin Rosenberg, ROSENBERG, PROUTT, FUNK & GREENBERG, Baltimore, Maryland, for Appellants.
Gregg L. Bernstein, Timothy L.  Mullin, Jr., MILES & STOCKBRIDGE, Baltimore, Maryland, for Appellee.
Aaron I. Lubling, ROSENBERG, PROUTT, FUNK & GREENBERG, Baltimore, Maryland, for Appellants.
Jefferson V. Wright, MILES & STOCKBRIDGE, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before MURNAGHAN and HAMILTON, Circuit Judges, and PAYNE, United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:

OPINION

1
Cambridge Title Company (Cambridge) and its former president and ninety percent shareholder Henry Louis appeal the district court's grant of summary judgment, dismissing all of their claims against Transamerica Title Insurance Company (Transamerica).  The action arose from a dispute over a contract in which Transamerica underwrote title insurance policies issued by Cambridge.  Our review of the briefs and consideration of the arguments of the parties have revealed that this appeal is without merit.  Accordingly, we affirm the judgment of the district court for the reasons stated by that court in its memorandum opinion.  Cambridge Title Company et al. v. Transamerica Title Insurance Company, No. H-90-1455 (D. Md. March 13, 1992).

AFFIRMED